 



EXHIBIT 10.17
(ULTRA CLEAN TECHNOLOGY LETTERHEAD) [f38318f3831800.gif]
Severance Benefits for Executive Officers (as of February 14, 2008)
     Ultra Clean Holdings, Inc. (together with its subsidiary Ultra Clean
Technology Systems and Service, Inc., hereafter referred to as “Ultra Clean” or
“the Company”) hereby offers the severance benefits set forth below to specified
Company executives upon certain events of termination of their employment. This
severance policy may be amended or terminated by the Company at any time, except
that following a Change of Control (as defined in the Company’s Stock Incentive
Plan), the policy may not be terminated or amended to adversely affect a
participant for 12 months thereafter.
     Eligible Executives. Executives may be eligible to receive severance
benefits if (a) they are employed in the positions of Senior Vice President of
Engineering, Senior Vice President of Sales, Chief Financial Officer, or Chief
Technology Officer, so long as such position is considered an “executive
officer” position of the Company, and (b) they are notified in writing by the
Director of Human Resources that they are eligible to receive severance benefits
pursuant to the terms and conditions of this policy.
     Involuntary Termination. An eligible executive qualifies for severance
benefits pursuant to this policy if Ultra Clean terminates his or her employment
without Cause (as defined below) and the executive signs and lets become
effective a release of claims that he or she may hold against Ultra Clean, its
affiliated entities and the directors, officers, employees, representatives and
agents of Ultra Clean and its affiliated entities in a form acceptable to Ultra
Clean. Executives who might otherwise be eligible for severance benefits
pursuant to this policy shall not qualify for benefits if they resign their
employment or are discharged for cause. For the purpose of this policy, “Cause”
shall exist if (a) the executive is convicted of, or pleads guilty or no contest
to, a criminal offense; (b) the executive engages in any act of fraud or
dishonesty; (c) the executive breaches any agreement with Ultra Clean; (d) the
executive commits any material violation of Ultra Clean policy; or (e) the
executive fails to rectify deficiencies in his or her job performance within
90 days of being notified of the need to do so by the Company. Nothing in this
policy changes the at-will nature of employment of each eligible executive.
     Severance Benefits. An eligible executive who qualifies for severance
benefits pursuant to this policy shall receive the following severance benefits:

                            Bonus and Incentive Compensation           Base
Salary Multiple     Multiple     Payment of COBRA Costs    
75% of the executive’s then-current annual base salary
    50% of the executive’s average annual cash bonus and cash incentive
compensation as determined by the Company over the prior three years (i.e.
[(Year 1 + Year 2 + Year 3) / 3] x 0.5)     9 months    

     Payment of Benefits. The foregoing severance payments (other than the COBRA
costs) shall be paid in a lump sum to the executive in cash as soon as
administratively practicable after the termination date, and, in any event, no
later than two and one-half (2-1/2) months after the end of the taxable year of
the executive in which the termination date occurs. The COBRA costs shall be
paid as incurred (by subsidizing or reimbursing the premium payments) but shall
end if, prior to the end of the period of time set forth above, the executive
commences alternative employment and becomes eligible for group medical
coverage.
     Section 409A. The payments and benefits under this policy are intended to
qualify for the short-term deferral exception to Section 409A of the Internal
Revenue Code described in Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent possible and, to the extent they do not so qualify, are intended
to qualify for the involuntary separation pay plan exception to Section 409A
described in Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum
extent possible. To the extent Section 409A is applicable to this policy,
notwithstanding any other provision of this policy to the contrary, if an
eligible executive is a “specified employee” within the meaning of Section 409A
on the date of termination of employment, to the extent required in order to
comply with Section 409A, amounts that would otherwise be payable under this
policy during the six-month period immediately following the termination date
shall instead be paid on the first business day after the date that is six
months following the termination date.
     Miscellaneous. This policy shall be governed by and construed in accordance
with the laws of the state of California, without reference to principles of
conflict of laws. All amounts due hereunder shall be subject to applicable tax
withholding. The severance benefits paid under this policy shall be in lieu of
any severance benefits under any other Company plans, programs, policies,
agreements or practices and shall be reduced by any severance or notice period
required by any applicable federal, state or local law (including without
limitation the WARN Act) in connection with any termination of an executive’s
employment. To the extent required by law, the Company shall furnish to
participants a summary plan description containing additional information. This
policy shall be assumed by any successors or assigns of the Company.

